Reasons for allowance




1.	Claims 1-16 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art Yasukawa et al(US 2017/0187558A1) explains a user apparatus includes a cyclic prefix length detection unit configured to detect a cyclic prefix length used by a user apparatus of a neighbor cell or out of coverage; and an interference detection unit configured to detect interference caused by a cyclic prefix length difference, a synchronization timing difference, or collision of resources used for signal transmission.  A base station eNB1 of the cell 1 reports to the user apparatuses UE1 and UE2 under the base station eNB1 a CP length used for signal transmission by using upper layer signaling such as a system information block (SIB), etc. Similarly, the base station eNB2 of the cell 2 reports to the user apparatus 
UE3 under the base station eNB2 a CP length used for signal transmission by 
using upper layer signaling such as a system information block (SIB), etc. 
Here, it is assumed that two types of CP lengths (a normal CP and an extended 
CP) will be used.  The number of the CP length types may be equal to or more 
than two. BAI et al(US 20190141755A1) explains in a non-limiting example, a portion 
of a preamble  for the RACH signal may fall beyond the observation 

least some data in the portion  of the preamble  may be repeated in the 
CP  of the RACH signal.  Since at least some of the CP falls within 
the observation window, the receiving BS, may be able 
to decode the preamble properly even though the portion of the preamble 
falls beyond the observation window.  A CP 254 may be longer than the CP 204 to compensate for the delay(i.e., the RTT 210).  Similarly, the GT258 
may be longer than the GT 208.  In some implementations, the CP 204 may have a 
different configuration (e.g., length) than the CP 254.  The preamble 206 may 
have a different configuration (e.g., length) than the preamble 256.  The GT 
208 may have a different configuration (e.g., length) than the GT 258.  In some 
non-limiting examples, the combined length of the CP 204, preamble 206, and GT 
208 may be shorter or longer than the combined length of the CP 254, preamable 
256, and GT 258.  Li et al(US 2017/0079026) explains base station allocates a specific CP format to each kind of D2D channel of each D2D terminal, but the D2D channel short (or long) CP resource pool is multiplexed by respective D2D users of the channels of different CP formats in the cell; and the short (or long) CP resource pool allocated for the D2D channel is multiplexed with the long (or short) CP resource pool allocated for the D2D channel or with the resource pools allocated for other D2D channels in a TDM way or in a FDM way or in a TDM&FDM way. Any of multiplexing ways falls into the protection scope of the present disclosure, as long as the base station determines a specific CP format for the resource pool of each kind of D2D channel.


However regarding claims 1 and 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the first wireless signal comprises a first cyclic prefix (CP) and the second wireless signal comprises a second CP;
setting, by the receiving UE, a plurality of receiver windows to decode the first wireless signal and the second wireless signal, wherein start times of the plurality of receiver windows are set to be different; and performing, by the receiving UE, decoding on the first wireless signal and the second wireless signal based on the plurality of receiver windows.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478